Luke, J.
1. Section 4252 of the Civil Code provides that “ obligations to pay attorney’s fees upon any note or other evidence of indebtedness, in addition to the rate of interest specified therein, are void, and no court shall enforce such agreement to pay attorney’s fees unless the debtor shall fail to pay such debt on or before the return clay of the court to which suit is brought for the collection of the same; provided, the holder of the obligation sued upon, his agent or attorney notifies the defendant in writing ten days before suit is brought of his intention to bring suit, and also the term of court to which suit will be brought.” The sole question raised in this case is whether or not the notice given under the above section can be signed on a typewriter. The notice given for the collection of attorney’s fee was in accord with the provisions of section 4252, and its receipt by the maker of the note as provided by law, though the name of the holder of the note and his attorneys at law were in type, is a sufficient compliance with the statute with respect to the giving of the notice in writing to the defendant of the intention to bring suit upon the note, and of the term of court to which the suit will be brought.
2. The court did not err in directing a judgment for 'the principal, interest, and attorney’s fees.
3. This court not being convinced that the writ of error in this case was prosecuted for the purpose of delay only, the request of the defendant in error that damages for such delay be awarded him is denied.

Judgment affirmed.


Broyles, C. J., and Bloodworth, J., concur.